           Case 1:15-cr-00360-LAP Document 176 Filed 03/01/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

                         Plaintiff,
                                                    15 Cr. 360 (LAP)
                  -against-
                                                          ORDER
    BRIAN COLL,

                         Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

          Before the Court is Defendant Brian Coll’s letter of

February 8, 2021,1 which addresses in part the Court’s order

denying Defendant’s motion for compassionate release (see Order,

dated Jan. 19, 2021 (“Jan. 19 Order”) [dkt. no. 174]).               Because

parts of Mr. Coll’s letter quibble with sections of that order,

the Court will construe his letter as a motion for

reconsideration pursuant to Local Crim. R. 49.1(d).

          For the reasons set out below, the motion is denied.

     I.     Legal Standard

           “A motion for reconsideration is an extraordinary remedy

to be employed sparingly in the interests of finality and

conservation of scarce judicial resources.”             Drapkin v. Mafco

Consol. Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011)

(citation and internal quotation marks omitted).



1 (Letter from Brian Coll (“Mot.”), dated Feb. 8, 2021 [dkt. no.
175].)

                                         1
         Case 1:15-cr-00360-LAP Document 176 Filed 03/01/21 Page 2 of 5



    “While the Federal Rules of Criminal Procedure do not

provide for reconsideration motions, such motions are tacitly

accepted in criminal cases in this District by virtue of Local

Crim. R. 49.1(d).”       United States v. Baldeo, 2015 WL 252414, at

*1 (S.D.N.Y. Jan. 20, 2015).         That rule enables a movant to file

“[a] ç . . .      within fourteen (14) days after the Court's

determination of the original motion” upon “a memorandum setting

forth concisely the matters or controlling decisions which

counsel believes the Court has overlooked shall accompany the

motion.”     Local Crim. R. 49.1(d).

    “The standards for reconsideration among the civil and

criminal rules are largely the same.”          United States v.

Daugerdas, No. 09CR581, 2020 WL 4931988, at *2 (S.D.N.Y. Aug.

18, 2020) (quoting United States v. Lisi, 2020 WL 1331955, at *2

(S.D.N.Y. Mar. 23, 2020).)        “The standard for granting such a

motion is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or

data that the court overlooked – matters, in other words, that

might reasonably be expected to alter the conclusion reached by

the court.”     Glob. View Ltd. Venture Capital v. Great Cent.

Basin Expl., L.L.C., 288 F. Supp. 2d 482, 483 (S.D.N.Y. 2003)

(quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995).     The Court may also grant the motion to “‘correct a clear

error or prevent manifest injustice.’”          Id. (quoting Banco de


                                       2
        Case 1:15-cr-00360-LAP Document 176 Filed 03/01/21 Page 3 of 5



Seguros Del Estado v. Mutual Marine Offices, Inc., 230 F.Supp.2d

427, 428 (S.D.N.Y. 2002).       However, “[r]econsideration is not an

invitation for parties to ‘treat the court's initial decision as

the opening of a dialogue in which that party may then use such

a motion to advance new theories or adduce new evidence in

response to the court's rulings.’”          Daugerdas, 2020 WL 4931988,

at *2 (quoting de los Santos v. Fingerson, No. 97 CIV. 3972

(MBM), 1998 WL 788781, at *1 (S.D.N.Y. Nov. 12, 1998)).

  II.     Discussion

    As an initial matter, Defendant’s motion, dated February 8,

2021 and filed on February 17, 2021 in response to the Court’s

January 19, 2021 order, is late.          A motion for reconsideration

must be filed within 14 days of the Court’s determination of the

original motion.       Local Crim. R. 49.1(d).     “However, courts

retain the discretion to excuse an untimely filing, and this

Court will do that here” considering the fact of Defendant’s

incarceration.     See Lisi, 2020 WL 1331955 at *1.

    In any case, Mr. Coll points to no data or controlling

decisions that would warrant reconsideration and instead seeks

to re-litigate facts that were proven at trial and raised by the

Government in opposition to his original motion.           In his motion,

Mr. Coll does not deny his beating of Mr. Spear but disputes

some of the details about how he carried out this heinous

murder.    Mr. Coll states that he kicked Mr. Spears three times,


                                      3
      Case 1:15-cr-00360-LAP Document 176 Filed 03/01/21 Page 4 of 5



not four times; (2) that the boots he wore when he “stomped” Mr.

Spears were not hard-toed but were “soft and light” and that it

was not the toe of the boot that met Mr. Spears’ head; (3) that

he did not kick Mr. Spears as hard “as if he were kicking a

field goal” because doing so would have broken Mr. Spears’ jaw;

and (4) that he did not drop Mr. Spears’ head on the ground

because, if he had done so, Mr. Spears would have had marks on

his face.   (Mot. at 5.)    These unsupported assertions offered by

Defendant could not possibly “reasonably be expected to alter

the conclusion reached by the court” and thus provide no basis

for reconsideration.2    See Shrader, 70 F.3d at 257.

     Defendant also asserts that Mr. Spear “attacked me because

he didn’t get his way,” but this assertion, like each of the

unsupported statements above, was contradicted by trial

evidence, including eyewitness testimony.        (Jan. 19 Order at 2-

3; see also Trial Transcript, dated Dec. 5, 2016 [dkt. no. 92],

220:8-14; 307:2-308:2; 320:1.)      He further offers the

unsubstantiated claims that Officer Torres, one of the

eyewitnesses to the murder, was “coached” by the Government and

could not observe Mr. Spears’ face during the beating, even




2 In his motion, Defendant does not dispute, and apparently
admits, that he framed a newspaper article about Mr. Spears’
death on his wall. (See Mot. at 2 (“Framing an article is not
illegal.”).)

                                    4
         Case 1:15-cr-00360-LAP Document 176 Filed 03/01/21 Page 5 of 5



though the jury evidently credited this testimony when it

unanimously returned a verdict of guilty.

    Accordingly, the Court declines to reconsider its denial of

Defendant’s motion for compassionate release.

  III. Conclusion

    Mr. Coll’s motion for reconsideration (see dkt. no. 175) is

denied.

    The Clerk of the Court shall mail a copy of this order to

Defendant.

    SO ORDERED.

Dated:       New York, New York
             March 1, 2021

                                     ____________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge




                                       5
